COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Mary Lynn Kantara Gerke v. Jamil James Kantara

Appellate case number:    01-14-00082-CV

Trial court case number: 2011-46281

Trial court:              311th District Court of Harris County

        Ashley V. Tomlinson, counsel for appellant, Mary Lynn Kantara Gerke, has filed a
motion to withdraw as appellant’s counsel of record in this appeal. Appellant has filed a contest
to the withdrawal of her counsel.

       Counsel’s motion to withdraw does not contain a list of current deadlines and settings in
the case and does not state that a copy of the motion was “delivered to the party in person or
mailed—both by certified and first-class mail—to the party at the party’s last known address.”
See TEX. R. APP. P. 6.5(a)(1), (3),(b). The motion to withdraw is denied.

       Appellant’s contest to the withdrawal of her counsel is dismissed as moot.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court

Date: December 3, 2014